Appellant, according to the contention made by the state, in its brief filed here, was charged with a violation of "Schedule 97, Revenue Acts 1929." *Page 641 
The court has read and considered the evidence in the case, which consisted of an "agreed statement of facts," sitting en banc.
We are of the opinion, and hold, that there was no evidence tending to support the charge made. See People's Auto Co. v. State, 23 Ala. App. 7, 121 So. 907.
It results that the trial court was in error in rendering judgment of conviction — the case being tried before the court without a jury — against appellant.
The same is hereby reversed, and it is ordered that appellant be discharged and go hence, etc. Code 1923, § 6149.
Reversed and rendered.